Title: To George Washington from Ensign Duncan Campbell, 23 May 1776
From: Campbell, Duncan
To: Washington, George



Sir
Fredericksburgh Dutches County [N.Y.] 23d may 1776

Having leave from General Schuyler last March, to come and settle some property I had at this place, he directed me to the County Committee for further leave: but not finding my affairs as I expected; I waited on the Committee and applyed to them for a pass to go to the Jerseys or Pensilvania, where the most of the Gentlemen that were taken prisoners in Canada were already sent to. there answer was, that they Cou’d not take it on themselves to send me any where but back again to Albany, without General Shuylers directions.

I have wrote General Schuyler twice, acquainting him of their ordering me back again, and begging that he woud be pleased to let me know where I was to go to; But received no answer tho’ I have wrote a month ago.
As this is my situation, I will take it as a particular favour, to have Your Excellencys directions; and an Order for Carriages for my self & Baggage as none will otherwise be provided for me. I wou’d be glad to have the indulgence of going to the Jerseys, as I am well known in that place: likewise as I have a large family of a wife and six Children, which will be sent the most of the way by water Carriage. I am Sir Your Excellency Most Obedient and Most Humble Servant

Dun: Campbell Ensn & Q.M.to the 26th Regt & prisoner of war

